                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                 §
ERNEST NEWMAN,                                   §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §          Case No. 6:19-CV-6-JDK-KNM
                                                 §
WARDEN L. BERGER, et al.,                        §
                                                 §
       Defendants.                               §

                                    ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate

Judge K. Nicole Mitchell, who issued a Report and Recommendation concluding that the lawsuit

should be dismissed based on the three-strikes provision of 28 U.S.C. § 1915(g), which prohibits

incarcerated plaintiffs who have previously filed at least three lawsuits or appeals that have been

dismissed as frivolous, malicious, or for failure to state a claim from proceeding in forma pauperis

unless the plaintiff shows he is in imminent danger of serious physical injury.

       The Plaintiff filed Objections (Docket No. 11) to the Report, citing Lewis v. Casey, 518

U.S. 343 (1996), and arguing that “injury” means simply that the prisoner is worse off because

of illegal actions taken by prison staff – not physical injury. The Magistrate Judge rejected

this contention in her Report, noting that § 1915(g) plainly states “serious physical injury.”

Docket No. 9 at 3–4. In addition, Lewis does not construe or even relate to § 1915(g), but instead

refers to the actual injury requirement for maintaining a claim of denial of access to court.

       Plaintiff also argues that Holt v. Hobbs, 135 S. Ct. 853 (2015), applies here. Docket No.

11 at 1. In that case, the Supreme Court held that a prison’s grooming policy substantially

burdened the prisoner’s exercise of religion and violated RLUIPA. See Holt v. Hobbs, 135 S. Ct.



                                            Page 1 of 2
853, 862 (2015). But Holt does not explain how Plaintiff is threatened with imminent danger of

serious physical injury here and does not relate to § 1915(g). Holt does not apply.

       The Magistrate Judge correctly determined that Plaintiff failed to show he was in

imminent danger of serious physical injury at the time he filed the lawsuit. See Baños v.

O'Guin, 144 F.3d 883, 885 (5th Cir. 1998). Plaintiff’s objections are therefore without merit.

       The Report of the Magistrate Judge, which contains proposed findings of fact

and recommendations for the disposition of the case, has been presented for consideration. The

Court has conducted a de novo review of the Objections raised by Plaintiff to the Report. It

concludes that the findings and conclusions of the Magistrate Judge are correct, and adopts the

same as the findings and conclusions of the Court. It is accordingly

       ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE as

to the refiling of another in forma pauperis lawsuit raising the same claims as herein presented,

but without prejudice to the refiling of the lawsuit without seeking in forma pauperis status and

upon payment of the full $400.00 filing fee. Should Plaintiff pay the full filing fee within 15

days after the date of entry of dismissal, he shall be allowed to proceed in this lawsuit as though

the full fee had been paid from the outset. Finally, it is

       ORDERED that any and all motions by either party not previously ruled upon are hereby

DENIED.

        So ORDERED and SIGNED this 20th day of June, 2019.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
